UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4597


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY JONES, a/k/a Spunk,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00099-FL-1)


Submitted:   June 24, 2013                 Decided:   July 17, 2013


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Jones     pled       guilty,       pursuant    to   a     plea

agreement, to one count of conspiracy to distribute and possess

with intent to distribute more than five kilograms of cocaine,

in violation of 21 U.S.C. § 846 (2006), and was sentenced to

life imprisonment.    On appeal, Jones argues that the Government

breached the plea agreement by failing to move for an additional

one-level reduction in Jones’ offense level pursuant to U.S.

Sentencing    Guidelines    Manual    (“USSG”)      §   3E1.1(b)    (2010),     and

that the district court erred in imposing his sentence.                          We

affirm.

           Because Jones did not claim in the district court that

the Government breached the plea agreement, we review for plain

error.    Puckett v. United States, 556 U.S. 129, 133-34 (2009).

Accordingly, Jones has the burden to show that the Government

plainly breached his plea agreement, that he was prejudiced by

the error, and that the breach “seriously affects the fairness,

integrity,    or   public    reputation       of    judicial       proceedings.”

United States v. Dawson, 587 F.3d 640, 645 (4th Cir. 2009).

           Plea agreements are grounded in contract law, and both

parties should receive the benefit of their bargain.                         United

States v. Dawson, 587 F.3d 640, 645 (4th Cir. 2009).                 “‘[W]hen a

plea rests in any significant degree on a promise or agreement

of the prosecutor, so that it can be said to be part of the

                                      2
inducement or consideration, such promise must be fulfilled.’”

Id. (quoting Santobello v. New York, 404 U.S. 257, 262 (1971)).

The Government breaches a plea agreement when the promise it

made to induce the plea goes unfulfilled.                       Santobello, 404 U.S.

at 262.      Because of “constitutional and supervisory concerns,”

the Government is held to a greater degree of responsibility

than   the    defendant      for    imprecision       or    ambiguities         in   plea

agreements.        United States v. Garcia, 956 F.2d 41, 44 (4th Cir.

1992).

             The    Government      concedes     that      it    breached    the      plea

agreement.     Thus, there is no question that an error occurred

that is plain.        However, even with the one-point reduction Jones

seeks, his offense level would remain the same.                        See USSG Pt. A,

cmt. n.2.      Thus, the breach did not affect Jones’ substantial

rights because there is no “nonspeculative basis in the record

to conclude that the district court would have imposed a lower

sentence but for the [breach].”                 United States v. Knight, 606

F.3d 171, 180 (4th Cir. 2010).

             Turning to Jones’ sentence, we review for abuse of

discretion.        Gall v. United States, 552 U.S. 38, 51 (2007).

This review requires consideration of both the procedural and

substantive        reasonableness     of       the   sentence.           Id.;    United

States v.    Lynn,     592   F.3d    572,      575   (4th       Cir.   2010).        After

determining whether the district court correctly calculated the

                                           3
advisory     Guidelines      range,     we     must     decide    whether   the       court

considered the 18 U.S.C. § 3553(a) (2006) factors, analyzed the

arguments presented by the parties, and sufficiently explained

the   selected       sentence.         Lynn,      592    F.3d     at   575-76;     United

States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).

             Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,       “tak[ing]       into       account    the     totality     of    the

circumstances.”         Gall, 552 U.S. at 51; Lynn, 592 F.3d at 575.

If the sentence is within the appropriate Guidelines range, we

apply a presumption on appeal that the sentence is reasonable.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).       Such a presumption is rebutted only if the defendant

demonstrates “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                  United States v. Montes-Pineda,

445   F.3d    375,    379    (4th    Cir.    2006)      (internal      quotation      marks

omitted).

             The district court correctly calculated and considered

the advisory Guidelines range, and heard argument from counsel

and allocution from Jones.              The court considered the § 3553(a)

factors and explained that the within-Guidelines sentence was

warranted     in     light   of     Jones’   drug       trafficking     crime,     Jones’

history of drug dealing, the need to deter others like Jones,

and the need to protect the public.                        Further, Jones fails to

                                             4
offer any grounds to rebut the presumption on appeal that the

within-Guidelines sentence of life imprisonment is substantively

reasonable.       Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Jones.

             We   affirm   the   district   court’s   judgment,     and    deny

Jones’ motion to file a pro se supplemental brief.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   material   before   this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       5